Citation Nr: 1205917	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-42 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to April 24, 2009, for entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 April 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2011, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO originally filed a claim for service connection for PTSD on February 7, 2007.  The RO denied the claim in December 2007; notice of this determination was mailed to the Veteran on December 20, 2007.  The basis of the denial was that the evidence did not show a confirmed diagnosis of PTSD that would permit a finding of service connection, as the Veteran had been found to have a diagnosis of PTSD secondary to childhood issues, and the medical evidence did not show that such PTSD had been aggravated by, or was otherwise related to, service.  The Veteran did not file a notice of disagreement with the decision within one year of this date; therefore, the RO considered the December 2007 rating decision to be final.  See 38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.103 (2011).

On April 24, 2009, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for PTSD.  In the claim, the Veteran asserted that he had been receiving continuous treatment for his PTSD at both the Jefferson Barracks VA Medical Center (JB VAMC) and the Vet Center in St. Louis, Missouri.  The Veteran stated that both his counselor at the Vet Center and his treating physician at the JB VAMC had indicated that his PTSD was directly related to his combat experiences while in service, and he requested that all such records be obtained by VA.  During his October 2011 Board personal hearing, the Veteran testified that he began receiving treatment at the St. Louis Vet Center for his PTSD in 2008.  

The record reflects that the RO has obtained, and associated with the claims file, the records of the Veteran's treatment from the JB VAMC, which began in March 2009.  No records from the St. Louis Vet Center have been associated with the claims file, and there is no indication that the RO had made any attempt to obtain such records.  

New and material evidence received prior to the expiration of the appeal period are considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Also, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   

New records from the St. Louis Vet Center dated in 2008, within one year from the date that the RO mailed notice of the December 2007 denial of service connection for PTSD, reflecting treatment for PTSD related to his service, might be evidence new and material to his original February 2007 claim for service connection.  If so, the December 2007 rating decision would not be final, which might affect the assignment of the effective date of service connection for PTSD.  As such, the case must be remanded for the RO or AMC to attempt to obtain such records of treatment from the St. Louis Vet Center beginning in 2008.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011) (because 38 C.F.R. § 3.156(b) requires that VA treat new and material evidence as if it was filed in connection with the pending claim, the VA must assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim); see also Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed Cir. 2007) (pursuant to 38 C.F.R. § 3.156(b), a claim becomes final and subject to a motion to reopen only after the period for appeal has run; any interim submissions before finality must be considered by the VA as part of the original claim). 

 Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's PTSD from the St. Louis Vet Center, dated from 2008 to the present.  All records and/or responses received should be associated with the claims file.  

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any pertinent VA records are obtained, which are dated within the one-year period from the December 20, 2007, notice of denial of the Veteran's claim for service connection, consider the provisions of 38 C.F.R. § 3.156(b) in readjudicating the claim.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


